IN THE
                           TENTH COURT OF APPEALS

                                 No. 10-13-00135-CR

JOHN PETER PULLIS,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2012-1881-C1


                                       ORDER


       Appellant was convicted of the offense of violation of a protective order. See TEX.

PENAL CODE ANN. § 25.07 (West Supp. 2012). However, he is not incarcerated at the

present time because he was released on an appeal bond. Appellant’s brief in this

appeal was due July 5, 2013. Counsel for appellant has filed a motion for extension of

time to file his brief, requesting a 120 day extension. The Rules of Appellate Procedure

anticipate the ability to prepare a brief within 30 days of the date the record is filed.

TEX. R. APP. P. 38.6(a).
         Accordingly, appellant’s motion for extension of time to file his brief is denied.

         Appellant’s brief is now past due. We order appellant to file a brief within 14

days from the date of this order. If appellant’s brief is not timely filed, this proceeding

will be abated to the trial court pursuant to Rule 38.8(b) of the Texas Rules of Appellate

Procedure. TEX. R. APP. P. 38.8(b).




                                            PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
       (Justice Davis dissents. He would grant Appellant 30 additional days in which to
       file his brief after the date of this order.)
Order issued and filed July 18, 2013




Pullis v. State                                                                         Page 2